DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 15 have been amended, and claims 1-20 remain pending.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Claims 1 and 15 recite the limitations “Track (A)” and “Track (B)” in lines 9-10. It appears that these limitations should read --Track A-- and --Track B-- (removing the parentheses) in order to maintain consistent style through the claims.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/576854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/360583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 7,627,961), herein Brewer, in view of Madore (US 2016/0021977).
Regarding claim 1, Brewer discloses a golf shoe comprising: an upper (upper 2); an outsole (outsole 5); and a midsole (midsole 7) connected to the upper and outsole, the upper, midsole, and outsole each having forefoot, mid-foot, and rear-foot regions and lateral and medial sides; and the outsole comprising a Track A containing a first set of traction members (treads), and a Track B containing a second set of traction members (treads), wherein Track A extends from the periphery of the medial side of the forefoot and through the mid-foot region to the periphery of the lateral side of the rear-foot region and Track B extends from the periphery of the lateral side of the forefoot and through the mid-foot region to the periphery of the medial side of the rear-foot region such that Tracks A and B criss-cross each other in the mid-foot region (as seen in Fig. 18); wherein Track A has an outer edge and an inner edge and Track B has an outer edge and an inner edge such that one of Track A and Track B crosses over the other (as seen in Fig. 18) (column 4, lines 50-68; column 5, lines 33-49; Fig. 15-21).

Madore teaches that the upper region is lighter weight and less rigid than the lower region (paragraph 0022), but does not specifically teach that the Shore C hardness of the second material is greater than the Shore C hardness of the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Shore C hardness of the second material greater than the Shore C hardness of the first material in order to provide a less rigid upper region to provide cushioning to the foot, and a more rigid lower region to provide stability and support.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 2 and 3, the combination of Brewer and Madore does not disclose the specific hardnesses of the upper region and the lower region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the upper region of the midsole with a hardness in the range of about 40 to about 75 Shore C, and to form the lower region of the midsole with a hardness in the range of about 45 to about 80 Shore C in order to provide a less rigid upper region to provide cushioning to the foot, and a more rigid lower region to provide stability and support.  The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Brewer does not specifically disclose traction member bases. However, Brewer does disclose that different types of tread elements may be utilized (column 5, lines 45-49). Madore teaches traction members which project outwardly from a plurality of first traction member bases (bases 25). The traction members provide downward pressing support and traction, and the bases allow the traction members to be removably mounted to the sole (paragraph 0020; Fig. 1, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide traction members with traction member bases, as taught by Madore, to the outsole of Brewer as this would be a simple substitution of one type of tread element for another, with the predictable result of providing traction members that provide downward pressing support and traction, and bases that allow the traction members to be removably mounted to the sole.
Regarding claims 8 and 9, the combination of Brewer and Madore does not disclose the specific material of the traction members. Madore teaches that the outsole may be formed of a thermoplastic polyurethane (paragraph 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the traction members of thermoplastic polyurethane compositions or polyamide compositions in order to use materials sufficiently strong and rigid to penetrate the ground and provide adequate traction to the shoe sole.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Brewer discloses that at least a portion of the traction members of Track A and at least a portion of the traction members of Track B have shapes selected from the group 
Regarding claim 12, Brewer discloses that the traction members of Track A and the traction members of Track B have the same shapes (wherein there may be only one type of tread; column 5, lines 47-48).
Regarding claim 13, Brewer discloses that the traction members of Track A and the traction members of Track B have different shapes (Fig. 18).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer and Madore, as applied to claim 1, further in view of Grott et al. (US 2013/0326908), herein Grott.
The combination of Brewer and Madore does not specifically disclose that polyurethane foam compositions are used to form the upper and lower regions. Grott teaches that a shoe midsole may be formed of an EVA foam composition or a PU foam composition (paragraph 0068). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form the upper and lower regions of a foam PU composition, as taught by Grott, in order to use a material well known in the art for use in shoe midsoles which provides cushioning and support to the foot of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer and Madore, as applied to claim 1, further in view of Elder et al. (US 9,826,797), herein Elder.
The combination of Brewer and Madore does not disclose that Track A and Track B are formed from foam compositions. Elder teaches that an outsole may be formed of a foam TPU composition .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer and Madore, as applied to claims 1 and 10, further in view of Gelsomini (US 5,943,794).
The combination of Brewer and Madore does not disclose that at least a portion of the traction members of Track A and at least a portion of the traction members of Track B have conical shapes. Gelsomini discloses that traction members on a shoe sole may have a conical shape (Fig. 3A, 3B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the traction members of Brewer and Madore conical, as taught by Gelsomini, as this would be a simple substitution of one shape of traction member for another, with the predictable result of providing different traction characteristics to the shoe, depending on the needs of the specific user.
Allowable Subject Matter
Claims 15-20 are free of art rejections but are subject to a double patenting rejection.
Claim 14 is free of art rejections, but is subject to a double patenting rejection and dependent upon a rejected base claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732